The appeal in this case is from an award of $6,500 as counsel fee, $731 as a search fee and $776.13 for survey, appraisal fees and incidental expenses. *Page 363 
We have carefully examined the pleadings and proofs, and although many properties were involved in the proceedings and the services of counsel were arduous we think the allowance of $6,500 excessive and that it should be reduced to $5,000.
In all other respects the decree is affirmed.
For modification — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.